Citation Nr: 0915887	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-29 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969, including service in the Republic of Vietnam from 
December 1967 to December 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2006, the Board remanded this case for further 
development.


FINDINGS OF FACT

1.	The Veteran served in the Republic of Vietnam during the 
Vietnam era.

2.	The Veteran was treated for miliaria rubra within one year 
of leaving the Republic of Vietnam.

3.	The April 2007 VA medical examiner diagnosed the Veteran 
with chloracne and related the Veteran's current chloracne 
to the skin condition in-service.


CONCLUSION OF LAW

The criteria for presumptive service connection of chloracne 
due to exposure to herbicides are met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.  These notice requirements apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the claim for service 
connection for a psychiatric disorder, the Board finds that 
all notification and development actions needed to fairly 
adjudicate this claim have been accomplished.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
from February 28, 1961, to May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  If a Veteran was exposed to an herbicide 
agent during active service and has contracted chloracne to a 
degree of 10 percent within a year of the last exposure to an 
herbicide agent during service, the Veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  

A compensable degree of chloracne is deep acne affecting less 
than 40 percent of the face and neck, or; deep acne other 
than on the face and neck.  38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7829.

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

Analysis

The Veteran was diagnosed with chloracne after a VA medical 
exam in April 2007.

The Veteran served in the Republic of Vietnam during the 
Vietnam era therefore his exposure to herbicides is conceded.  
See 38 C.F.R. § 3.307(a)(6)(iii).  His service personnel 
records show specific dates of service in Vietnam to be from 
December 1967 to December 1968.  Therefore, in order to 
warrant presumptive service connection, the Veteran must have 
contracted chloracne to a degree of 10 percent prior December 
1969.  38 C.F.R. § 3.307(a)(6)(ii).  

According to his service treatment records, the Veteran had a 
pruritic rash on his chest and abdomen in April 1968.  In May 
1968, a pruritic rash was noted on his face and neck which 
remained pruritic despite treatment.  A May 1968 dermatology 
consult diagnosed the Veteran with "subsiding generalized 
miliaria rubra."  By his July 1969 separation exam, his skin 
was normal.  VA medical treatment records show treatment for 
acne vulgaris with a history of cysts and scarring.

The April 2007 VA medical examiner related the Veteran's in-
service skin rash to his current chloracne, noting that his 
skin condition has been resistant to treatment, has been 
coupled with cysts, and has resulted in scarring.  Since the 
in-service skin rash occurred within a year of the last 
exposure to an herbicide agent during service, which in this 
case means within a year of the date the Veteran last served 
in the Republic of Vietnam, the VA medical examiner's finding 
that the in-service skin rash was related to chloracne 
satisfies the requirements of presumptive service connection.  
See 38 C.F.R. § 3.307.

Accordingly, service connection is warranted for chloracne.  
In reaching this decision, the Board has extended the benefit 
of the doubt doctrine to the veteran.  38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Entitlement to service connection for chloracne is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


